Citation Nr: 0738605	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  07-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a spleen disorder.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a pulled groin.

7.  Entitlement to service connection for anemia.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for glaucoma.

10.  Entitlement to service connection for cataracts.

11.  Entitlement to service connection for renal 
insufficiency.

12.  Entitlement to service connection for adrenal 
insufficiency.

13.  Entitlement to service connection for erectile 
dysfunction.

14.  Entitlement to service connection for paralysis of the 
right lower extremity.

15.  Entitlement to service connection for paralysis of the 
left lower extremity.

16.  Entitlement to an initial rating higher than 10 for 
neuropathy of the right upper extremity.

17.  Entitlement to an initial rating higher than 10 for 
neuropathy of the left upper extremity.

18.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 50 percent disabling.

19.  Entitlement to an increased rating for a psychiatric 
disorder, currently rated as 50 percent disabling.

20.  Entitlement to an increased rating for residuals of a 
cerebral concussion, currently rated as 10 percent disabling.

21.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

22.  Entitlement to a special home adaptation.

23.  Entitlement to specially adapted housing.

24.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and awarded 10 percent disability ratings for 
neuropathy of the upper extremities, and denied the remainder 
of the above 24 claims.  The veteran testified before the 
Board in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claims.

At his June 2007 hearing before the Board, the veteran 
disagreed with the July 2006 denial of his claims for service 
connection for a low back disability, a spleen disorder, a 
liver disorder, PTSD, a pulled groin, anemia, diabetes 
mellitus, glaucoma, cataracts, renal insufficiency, adrenal 
insufficiency, erectile dysfunction, and paralysis of the 
lower extremities, the ratings initially assigned for his 
neuropathy of the lower extremities, and the denial of his 
claims for an increased rating for his cervical spine 
disability, his psychiatric disorder, and the residuals of a 
cerebral concussion.  This disagreement is accepted as a 
valid notice of disagreement.  Tomlin v. Brown, 5 Vet. App. 
355 (1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).  It does not appear from a review of the 
claims folder that the veteran has been issued a statement of 
the case on these issues.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  These issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93 (1997).

With regard to the veteran's application to reopen his claim 
for service connection for hypertension, and his claims of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only, to a special home adaptation, to 
specially adapted housing, to SMC on the basis of the need 
for regular aid and attendance of another person, the Board 
finds that these claims are inextricably intertwined with the 
veteran's pending claims for service connection and for 
increased ratings.  Specifically, the veteran is arguing that 
his hypertension is the result of or is aggravated by 
steroids prescribed for a disorder of the spleen.  The 
application to reopen the claim for service connection for 
hypertension is inextricably intertwined with the claim for 
service connection for a spleen disorder as the resolution of 
the claim for service connection for a spleen disorder might 
have bearing upon the application to reopen the claim for 
service connection for hypertension.  Similarly, the 
veteran's claims of entitlement to automobile and adaptive 
equipment or for adaptive equipment only, to a special home 
adaptation, to specially adapted housing, to SMC on the basis 
of the need for regular aid and attendance of another person 
are inextricably intertwined with the claims for service 
connection and increased ratings, as the resolution of the 
veteran's claims for service connection and increased ratings 
may have a bearing on the resolution of the claims for 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only, to a special home adaptation, to 
specially adapted housing, to SMC on the basis of the need 
for regular aid and attendance of another person.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a statement of the case 
on the issues of entitlement to service 
connection for a low back disability, a 
spleen disorder, a liver disorder, 
PTSD, a pulled groin, anemia, diabetes 
mellitus, glaucoma, cataracts, renal 
insufficiency, adrenal insufficiency, 
erectile dysfunction, and paralysis of 
the lower extremities, entitlement to 
increased initial ratings for 
neuropathy of the upper extremities, 
and increased ratings for his cervical 
spine disability, his psychiatric 
disorder, and the residuals of a 
cerebral concussion.  He should be 
informed of his appeal rights.

2.  Then, readjudicate the veteran's 
claims of entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only, to a special home 
adaptation, to specially adapted 
housing, to SMC on the basis of the 
need for regular aid and attendance of 
another person.  If any action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

